DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, filed on 28 December 2020 is acknowledged and entered.
By this Amendment, the Applicant amended claims 1-3, 5, and 7.  Claims 1-5 and 7 remain pending in the application. 

Response to Arguments
Drawing Objections: In light of the amended claims, the drawing objections are withdrawn.  
Claim Objections: In light of the amended claims, the claim objections are withdrawn.  

Applicant’s arguments, see pages 5-9, filed 28 December 2020, with respect to the previous rejection(s) of claim(s) 1-5 and 7 under USC § 103 in light of the amendments made to the claims, have been fully considered and are persuasive.  However, a new round of rejections is presented in the section below, titled “Claim Rejections - 35 USC § 112”

Claim Interpretation
Regarding Claim 1, Claim 1 contains the limitation “I) adjusting the lacquer flow velocity by setting the opening valve to a valve position x2 - xi + Axi if the lacquer flow velocity does not correspond to the target flow velocity…”  However, the broadest reasonable interpretation of a method (or process) claim 
 In the present case, if the claimed invention may be practiced if the lacquer flow velocity does not correspond to the target flow velocity, then the step of “adjusting the lacquer flow velocity by setting the opening valve to a valve position x2 - xi + Axi” is not required by the broadest reasonable interpretation of the claim.  See MPEP 2111.04.
Examiner highly recommends amending the above portion of Claim 1 to include the following verbiage (and renumber the claimed steps accordingly):
I) determining that the lacquer flow velocity does not correspond to the target flow velocity
J) adjusting the lacquer flow velocity by setting the opening valve to a valve position x2 - xi + Axi when the lacquer flow velocity does not correspond to the target flow velocity;		


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Claim 1 recites the limitations "the tare” in “Step C” and “the current lacquer weight” in “Step J”.   There are insufficient antecedent basis for these limitations in the claim.

Further Regarding Claim 1,  Claim 1 recites:
J) calculating a lacquer filling weight taking into account the current lacquer weight in the target container (3) and the lacquer flow velocity 
K) comparing the lacquer filling weight with the target weight; and
L) closing the opening valve (1) when the lacquer filling weight corresponds to the target weight within a tolerance weight range.
However, the claim set as written does not adequately define the scope of the limitation “the current lacquer weight in the target container”.
Applicant’s specification (see page 5, para 35) states “Step K” above requires the additional steps “N” and “N1”, to include the determination of a “dripping weight” and storing said “dripping weight in a database…wherein method step K is carried out taking into account at least one dripping weight from the database.”  The essential steps disclosed as steps “N” and “N1” are omitted from the current Claim 1, and therefore render the claim indefinite as one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2172.01.  
Examiner highly recommends the amendment of Claim 1 to include the steps disclosed as steps “N” and “N1” within the Specification.

Regarding Claims 2-5 and 7, these claims depend upon Claim 1 and therefore suffer the same deficiencies.
	


Allowable Subject Matter
Claims 1-5 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious a “method for filling of lacquer, comprising…calculating a lacquer filling weight taking into account the current lacquer weight in the target container (3) and the lacquer flow velocity…comparing the lacquer filling weight with the target weight…closing the opening valve (1) when the lacquer filling weight corresponds to the target weight within a tolerance weight range (Claim 1) in combination with the other limitations set forth in the independent claims.

Graffin (US 5,148,841) is the closest prior art of record.  However, Graffin is silent on these above recited features.  Furthermore, it would not have been obvious to modify Graffin to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Graffin to include the above recited features would improperly change the principle of operation of Graffin.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/Primary Examiner, Art Unit 3753